Exhibit 99.1 SkyPostal Awarded Mail Delivery Contract into Latin America by French National Postal Service – La Poste MIAMI & PARIS – January 27, 2010 – SkyPostal Networks, Inc. (OTC BB: SKPN), the largest private postal network in Latin America, today announced it has been awardedthe contract valued at US$2 million to deliver mail originated by the National Postal Service of France, La Poste. Mail originating from France, United Kingdom and La Poste’s Office of Exchange in the United States will be transported and delivered by SkyPostal into Latin America and Caribbean (LAC). With the advent of EU mandated postal liberalization in Europe, SkyPostal in 2004 identified the need of the European National Postal operators to improve their mail delivery service into LAC. The Universal Postal Union’s network in the region offered no integrated technology and could not meet the service and pricing needs demanded by a liberalized and competitive cross border postal market. For several years the delivery of domestic commercial mail in most of the countries in LAC is principally handled by private postal operators who pay their messengers by the delivery and thus achieve good levels of service, control and efficiencies with track and trace technology. Today, over 6,000 private postal operators deliver up to 90% of the domestic commercial mail in some countries. SkyPostal organized the large private postal services in each country into a regional mail delivery network connected by its PosTrac mail tracking system and today delivers mail for several European posts and for European and US mail consolidators. About the La Poste Group A State-owned company since 1991, La Poste carries out numerous activities, structured into four business sectors: mail, parcels and express, banking and La Poste retail brand. In 2007, 71% of the Group’s activity was achieved on fully competitive markets. With a workforce of 270,000 professionals, La Poste is France’s leading employer and contributes to nearly 1% of the national GDP. Each year, the more than 17,000 La Poste service points record 45 million individual customers and 3.5 million companies. La Poste’s industrial structure allows it to process and distribute 27 billion items per year. In 2008, La Poste’s turnover reached 20.8 billion euros, a growth of 1.8%, of which 15.6% was generated abroad. La Poste, which has always been at the heart of exchanges, is a company which is close and accessible to everyone and is a key player in the development of society. By 2012, La Poste’s objective is to become a European services group that makes responsible development its main purpose. About SkyPostal Networks, Inc.
